Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 11/26/2021. Claims 1-6 are presently pending and are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-034177, filed on 02/27/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication No. 2014/0343791) in view of Kasahara et. al. (U.S. Publication No. 2006/0080016).
Regarding claim 1
Suzuki discloses “A steering system comprising: a mechanism configured to turn a steer wheel of a vehicle;
Suzuki discloses “a motor configured to generate driving force that is applied to the mechanism;” (See Suzuki Fig 1. Char. 2).
Suzuki discloses “and a controller configured to control the motor according to a steering status, wherein the controller includes a limiting control circuit configured to limit a current that is supplied to the motor to a limiting value,” (See Suzuki Fig. 3 Char. 54e, & [0078] “When generating the command signal for decreasing the steering motor drive current so that the rotation angle of the steering motor 2 detected by the steering motor angle sensor 16 is not greater than the set rotation angle, for example, a process of limiting the target turning angle is performed. This process is performed using a circuit (i.e., limit circuit) capable of increasing and/or decreasing a limit value.” And see [0073]).
Suzuki discloses all of the elements of the claimed invention except “a determining circuit configured to determine whether the steer wheel is in contact with an obstacle by using at least a comparison between a value of the current that is supplied to the motor and a threshold,” (See Kasahara [0046] “Obstacle-contact determination section 16f is configured to determine whether or not steerable road wheels 4 and 5 are in contact with an obstacle, such as a curb. Specifically, if a condition where actual road wheel steer angle .theta.t is held substantially constant (within a variation of less than .+-.1 degree) in spite of driving the motor of steering-output actuator 6 with motor current command Ita continues over a set period of time such as 1 second, obstacle-contact determination section 16f determines that steerable road wheels 4 and 5 are in contact with an obstacle).
Suzuki discloses “and a threshold computing circuit configured to compute the threshold that is used by the determining circuit, the threshold being set to be less than the limiting value.” (See Suzuki [0088] ]-[0090] “A process of causing the set rotation angle storage unit 54d to update the set rotation angle depending on the deviation between the contact rotation angle calculated by the contact rotation angle calculating unit 54f and the set turning angle will be described below. When the contact rotation angle calculating unit 54f calculates the contact rotation angle, the set rotation angle storage unit 54d updates the set rotation angle to an angle obtained by subtracting the deviation between the limit turning angle and the set turning angle from the contact rotation angle calculated by the contact rotation angle calculating unit 54f. In this embodiment, when the set rotation angle storage unit 54d updates the set rotation angle to the angle obtained by subtracting the deviation between the limit turning angle and the set turning angle from the contact rotation angle, the following process is performed. In this embodiment, the limit turning angle is set to 500 degrees and the set turning angle is set to 499 degrees. That is, in this embodiment, the deviation between the limit steered angel and the set turning angle is 1 degree.”).
Suzuki discloses all of the elements of claim 1 except “a determining circuit configured to determine whether the steer wheel is in contact with an obstacle by using at least a comparison between a value of the current that is supplied to the motor and a threshold such that, when the value of the current supplied to the motor exceeds the threshold, it is determined that the steer wheel is in contact with the obstacle,” 
Kasahara discloses “a determining circuit configured to determine whether the steer wheel is in contact with an obstacle by using at least a comparison between a value of the current that is supplied to the motor and a threshold such that, when the value of the current supplied to the motor exceeds the threshold, it is determined that the steer wheel is in contact with the obstacle,,” (See Kasahara [0046] “Obstacle-contact 
Suzuki and Kasahara are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Kasahara, to incorporate a threshold for determination that a wheel is in contact with an obstacle. Doing so provides a strategy known in the art for detecting an abnormality in current supplied for steering, advantageously provided to mitigate a scenario of a motor overheating by limiting a current supply upon detection of surpassing some threshold for a wheel contacting an obstacle. 
Regarding claim 2
Suzuki discloses “The steering system according to claim 1, wherein the threshold computing circuit is configured to compute the threshold such that the threshold does not fall within a practical current range that is a range of the value of the current that is supplied to the motor in a normal usage state of the vehicle.” (See Suzuki 
Regarding claim 3
Suzuki discloses “The steering system according to claim 1, wherein: the mechanism includes a steering shaft configured to rotate in conjunction with an operation of a steering wheel and a wheel steering shaft provided such that power transmission between the steering wheel and the wheel steering shaft is separated;” (See Suzuki [0047]-[0048] “The steering wheel-side clutch plate 40a is attached to the steering shaft 42 rotating along with the steering wheel 32, and rotates along with the steering shaft 42.The turning wheel-side clutch plate 40b is attached to an end of a pinion shaft 44 and rotates along with the pinion shaft 44.”, & [0049] “Here, the steering reaction force output from the reaction force motor 8 to the steering wheel 32 is computed on the basis of the tire axial force exerting on the turning wheels 24 or the 
Suzuki discloses “and the motor includes a reaction motor configured to generate a steering reaction force based on a first command value that is computed according to the steering status” (See Suzuki [0049] “The reaction force motor 8 is a motor to be driven depending on a reaction force motor drive current output from the reaction force motor control unit 10, and is capable of outputting a steering reaction force to the steering wheel 32 by rotating the steering shaft 42 rotating along with the steering wheel 32.”).
Suzuki discloses “and a steering motor configured to generate a wheel steering force based on a second command value that is computed according to the steering status,” (See Suzuki [0028] “The steering motor 2 is a motor that is driven in response to a steering motor drive current output from the steering motor control unit 4 and includes a rotatable steering motor output shaft 12. The steering motor 2 outputs a steering torque for steering the turning wheels by the driving based on the steering motor drive current.”).
Suzuki discloses “the steering reaction force is a torque in a direction opposite from a direction of steering of the steering shaft, the wheel steering force is a torque for turning the steer wheel and is applied to the wheel steering shaft.” (See Suzuki [0049] “That is, the steering reaction force output from the reaction force motor 8 to the steering wheel 32 is a reaction force exerting in the opposite direction to the operation direction in which the driver steers the steering wheel 32.”, & [0028] “The steering motor 2 is a motor that is driven in response to a steering motor drive current output 
Regarding claim 4
Suzuki discloses “The steering system according to claim 3, wherein: the controller includes a limiting axial force computing circuit configured to compute a limiting axial force as control for, when the determining circuit determines that the steer wheel is in contact with the obstacle, informing a driver that the steer wheel is in contact with the obstacle;” Per [0087], “Therefore, the controller 50 is able to inform the driver of a situation in which any one of the steer wheels 16 is in contact with an obstacle, through a steering reaction force via the steering wheel l 1.” (See Suzuki [0049] “Here, the steering reaction force output from the reaction force motor 8 to the steering wheel 32 is computed on the basis of the tire axial force exerting on the turning wheels 24 or the steering state of the steering wheel 32 in a state where the clutch 6 is switched to the disconnected sate to mechanically disconnect the torque transmission path between the steering wheel 32 and the turning wheels 24. Accordingly, an appropriate steering reaction force is delivered to the driver steering the steering wheel 32.”).
Suzuki discloses “and the limiting axial force is an axial force of the wheel steering shaft to be incorporated into the first command value for the reaction motor to virtually limit the operation of the steering wheel.” (See Suzuki [0049] “That is, the steering reaction force output from the reaction force motor 8 to the steering wheel 32 is a reaction force exerting in the opposite direction to the operation direction in which the driver steers the steering wheel 32.”).
Regarding claim 5
Suzuki discloses “The steering system according to claim 3, wherein: the controller includes an ideal axial force computing circuit configured to compute an ideal axial force that is an ideal axial force of the wheel steering shaft based on a target rotational angle of a rotor that rotates in conjunction with a turning motion of the steer wheel,” (BRI: Compute a current for steering according to a target steering angle. See Suzuki [0035]-[0036] “The steering position servo control unit 30 computes a steering motor drive current for driving the steering motor 2 and outputs the computed steering motor drive current to the steering motor 2. Here, the steering motor drive current is a current for controlling the steering torque, calculating an angle (i.e., target turning angle) corresponding to the operation of the steering wheel, and controlling the driving of the steering motor 2 in accordance with the calculated target turning angle.”).
Suzuki discloses “an estimated axial force computing circuit configured to compute an axial force of the wheel steering shaft as an estimated axial force based on a current value of the steering motor, the current value reflecting a vehicle behavior, a road surface condition, or the steering status,” BRI: Measure current at the steering motor to estimate axial force. Estimating a temp of a motor or an axial force from a wheel contacting a curb, both through a measured steering motor current, in this scenario is the same concept as indicated in [0078] of the specification “For example, when any one of the steer wheels 16 contacts an obstacle, such as a curb, while stationary steering at the time of a start of the vehicle, the magnitude of current that is supplied to the steering motor 41 steeply increases, and, as a result, the temperature of the steering motor 41 also steeply increases.” (See Suzuki [0038] “The steering position servo control unit 30 measures the steering motor current command It and estimates the temperature Tt of the steering motor 2 on the basis of the measured steering motor 
Suzuki discloses “and an allocation computing circuit configured to compute a combined axial force as the axial force of the wheel steering shaft to be incorporated into the first command value for the reaction motor by combining the estimated axial force and the ideal axial force according to the vehicle behavior, the road surface condition, or the steering status;” (See Suzuki [0037] “The computation of the steering motor drive current is performed on the basis of a steering motor current command output from the reaction force motor control unit 10 and a command value of a current (i.e., actual steering motor current) (also referred to as a "steering motor current command It" in the description below) actually supplied to the steering motor 2. Specifically, the steering motor current command is corrected by use of the steering motor current command It to compute the steering motor drive current.”).
Suzuki discloses “and the allocation computing circuit is configured to, when the determining circuit determines that the steer wheel is in contact with the obstacle, switch the axial force of the wheel steering shaft to be incorporated into the first command value for the reaction motor from the combined axial force to the estimated axial force as control for informing a driver that the steer wheel is in contact with the obstacle.” (See Suzuki [0049] “Here, the steering reaction force output from the reaction force motor 8 to the steering wheel 32 is computed on the basis of the tire axial force exerting on the turning wheels 24 or the steering state of the steering wheel 32 in a .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                       
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664